department of the treasury internal_revenue_service washington d c number release date cc psi date tl-n-214-00 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel - upstate new york district buffalo attn halvor adams from subject associate chief_counsel passthroughs and special industries cc psi lease_strip this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 i b also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend a b c d e f llc llc sub promoter f1 f2 country1 country2 country3 country4 state state d1 d2 d3 d4 d5 d6 d7 d8 d9 d10 d11 year1 year2 year3 year4 year5 year6 year7 year8 year9 year10 dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff dollar_figuregg dollar_figurehh dollar_figureii dollar_figurejj dollar_figurekk dollar_figurell dollar_figuremm dollar_figurenn dollar_figureoo dollar_figurepp dollar_figureqq dollar_figurerr dollar_figuress dollar_figurett dollar_figureuu dollar_figurevv dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figureww dollar_figurexx dollar_figureyy dollar_figurezz dollar_figureaaa dollar_figureaab dollar_figureaac dollar_figureaad dollar_figureaae dollar_figureaaf dollar_figureaag dollar_figureaah dollar_figureaai dollar_figureaaj dollar_figureaak dollar_figureaal dollar_figureaam dollar_figureaan dollar_figureaao dollar_figureaap dollar_figureaaq dollar_figureaar dollar_figureaas dollar_figureaat dollar_figureaau dollar_figureaav dollar_figureaaw dollar_figureaax dollar_figureaay dollar_figureaaz dollar_figureaba dollar_figureabb dollar_figureabc dollar_figureabd dollar_figureabe dollar_figureabf dollar_figureabg dollar_figureabh dollar_figureabi dollar_figureabj dollar_figureabk dollar_figureabl dollar_figureabm dollar_figureabn dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figureabo dollar_figureabp dollar_figureabq dollar_figureabr dollar_figureabs dollar_figureabt dollar_figureabu dollar_figureabv dollar_figureabw dollar_figureabx dollar_figureaby dollar_figureabz dollar_figureaca dollar_figureacb dollar_figureacc dollar_figureacd dollar_figureace dollar_figureacf dollar_figureacg dollar_figureach dollar_figureaci dollar_figureacj dollar_figureack dollar_figureacl dollar_figureacm dollar_figureacn dollar_figureaco dollar_figureacp dollar_figureacq dollar_figureacr dollar_figureacs dollar_figureact dollar_figureacu dollar_figureacv dollar_figureacw dollar_figureacx dollar_figureacy dollar_figureacz dollar_figureada dollar_figureadb dollar_figureadc dollar_figureadd dollar_figureade dollar_figureadf dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figureadg dollar_figureadh dollar_figureadi dollar_figureadj dollar_figureadk dollar_figureadl dollar_figureadm dollar_figureadn dollar_figureado dollar_figureadp dollar_figureadq dollar_figureadr dollar_figureads dollar_figureadt dollar_figureadu dollar_figureadv dollar_figureadw dollar_figureadz dollar_figureaea dollar_figureaeb dollar_figureaec dollar_figureaed dollar_figureaee dollar_figureaef dollar_figureaeg dollar_figureaeh dollar_figureaei dollar_figureaej dollar_figureaek dollar_figureael dollar_figureaem dollar_figureaen dollar_figureaeo dollar_figureaep dollar_figureaeq dollar_figureaer dollar_figureaes dollar_figureaet dollar_figureaeu dollar_figureaev dollar_figureaew dollar_figureaex dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figureaey dollar_figureaez dollar_figureafa dollar_figureafb dollar_figureafc a b c d e f g h i j k l m n o p q n1 n2 n3 n4 n5 n6 n7 n8 n9 issues as set forth in the memorandum submitted to the national_office the issues in this case are as follows should this transaction be characterized as a sham for tax purposes and disregarded is this a valid partnership for tax purposes if it is a valid tax_partnership do the special allocations meet the substantial economic_effect rule found in sec_1_704-1 is sec_482 applicable to reallocate partnership income away from the two foreign partners and back to a should the foreign investors be considered lenders rather than partners should accuracy-related_penalties for negligence and or substantial_valuation_misstatement be asserted under sec_6662 we note at the outset that we present numerous values in this field_service_advice however all of the numbers used were provided from materials which were submitted by the taxpayer in this case and our use of these numbers is purely for illustrative purposes and should not be construed as the national office’s opinion that any of the values are accurate or appropriate conclusions several legal theories should be explored in developing this case we conclude that all of the theories you presented in your memorandum should be considered in short we believe that sham arguments should be developed and argued as the primary argument in this case there is a strong basis to conclude that the sham_transaction theory or sham_partnership theory can prevail because the formation of the partnership and allocation scheme was undertaken solely for tax purposes we also conclude that there is a strong basis to conclude that the allocations set forth and carried out from the operating_agreement in the context of all the facts and circumstances can be shown to lack substantial economic_effect there is also a strong basis to conclude that sec_482 applies in the facts of this case to reallocate income to clearly reflect the taxpayer’s income there is also a basis to argue that the foreign investors are more appropriately viewed as lenders rather than investors finally we believe that penalties should be asserted regardless of the legal theory used a in general facts a is a corporation organized under the laws of state1 a is the lessor in n1 leverage leases of the leverage leases cover n2 total which are leased to various commercial businesses b and c are wholly owned subsidiaries of a and were organized under the laws of state1 d is also a wholly owned subsidiary of a and was formed under the laws of country1 a b c and d were part of a consolidated_group for the years in issue and are sometimes referred to herein as the a consolidated_group in the early years of the leveraged leases an affiliate of a recognized a significant amount of depreciation for tax purposes which permitted a to defer recognition of taxable_income attributable to the rental income being received from the from an accounting perspective the deferred income_tax was tracked and recorded as deferred_tax_liability on a’s books and represented the approximate amount of tax_liability that a would incur in future years as a result of the various lease positions the subject_to the leveraged leases had been fully depreciated for tax purposes by year1 however it was estimated that the lease contracts would produce rental income of dollar_figureee through year10 the rental income was expected to be offset by approximately dollar_figureff in interest_expense resulting in taxable_income of approximately dollar_figuregg if taxed pincite percent a tax_liability of approximately dollar_figurehh would have been incurred b promoting the transaction to a in the spring of year1 promoter presented a a partnership structure that encompassed the contribution by a of a portfolio of older vintage leased and an equity contribution of cash by unrelated investors the partnership would be accomplished by the formation of a limited_liability_company by a its affiliates and unrelated investors the idea behind the structure was to have certain unrelated investors involved in the transaction who would be allocated the income that a was anticipating as a lessor in the latter years of the various lease positions it held pursuant to a summary of the transaction which was prepared by promoter the unrelated investors would not be subject_to united_states corporate regular income_tax on their distributive_share of the partnership’s taxable_income in fact it was anticipated that the investors would be located in a jurisdiction that had a tax_treaty with the united_states which precluded the imposition of u s withholding_tax on the investors’ distributive_share of the partnership’s income further the investors would be indemnified against united_states tax_liabilities but not indemnified against taxes imposed by their home jurisdiction after identifying the appropriate and refining the structure the transaction was undertaken c formation of llc on d1 articles of organization were filed for llc with the secretary of state2 and an initial operating_agreement was executed with respect to llc pursuant to the initial operating_agreement the original members of llc were b c and d upon the formation of llc a contributed to b certain and liabilities which b then contributed to llc included were the n1 leveraged_lease positions which covered n2 leased to various companies the agreed upon value for the was dollar_figurea plus accrued rents of dollar_figureb subject_to nonrecourse debt of dollar_figurec we note that the wholesale and retail values for the were dollar_figured and dollar_figuree respectively the net value of the contributed by b to llc was dollar_figuref in addition b contributed cash in the amount of dollar_figureg c and d also contributed cash to llc an approximation of the parties respective contributions and ownership interests upon formation of llc is as follows accrued rents nonrecourse debt net contribution cash total original contribution original ownership percent b dollar_figurea dollar_figureb dollar_figurec dollar_figuref dollar_figureg dollar_figurej a c d dollar_figureh dollar_figureh b dollar_figurei dollar_figurei c d admission of foreign investors to llc on d2 llc’s articles of organization were amended and an amended and restated operating_agreement of llc operating_agreement was executed pursuant to which two new members f1 and f2 were admitted to llc and the name of llc was changed f1 and f2 collectively referred to as the investors or foreign investors are entities that were organized under the laws of country2 when f1 and f2 entered as members d withdrew as a member the admission of the new members was accomplished by a series of transactions involving the pre-existing members of llc the details of the transactions were set forth in an investment agreement investment agreement executed on d2 by b c d f1 f2 and llc first c sold its interest to f1 and f2 each purchasing one-half of c’s interest f1 and f2 each paid dollar_figurek plus accrued earnings to date for their portions of c’s interest f1 and f2 then each contributed dollar_figurel to llc second d sold its entire_interest in llc to c for dollar_figurei c then contributed an additional dollar_figurem to llc at the end of d2 the members of llc were b c f1 and f2 b and c were class b members of llc possessing the voting rights and managerial powers over llc f1 and f2 were class a owners who lacked managerial powers and only possessed voting rights in the event of default by the partnership pursuant to the investment agreement f1 and f2 were admitted to llc as substituted members the initial contributions sale of interests and ownership of llc can be summarized as follows b dollar_figureq dollar_figurej dollar_figuren initial contribution income to d2 cash withdrawn balance d2 sale of c’s interest sale of d’s interest additional capital_contribution cash withdrawn income d3-d4 ending capital_account ownership percentage1 d dollar_figurew dollar_figurey c dollar_figureh dollar_figureo dollar_figurep dollar_figurer dollar_figurer dollar_figures dollar_figureu dollar_figurew dollar_figurez c d dollar_figurei dollar_figuren dollar_figures dollar_figures f1 f2 dollar_figuret dollar_figurel dollar_figurev dollar_figurex dollar_figureaa e dollar_figuret dollar_figurel dollar_figurev dollar_figurex dollar_figureaa e llc sub is a state1 corporation and a wholly owned subsidiary of llc on d1 llc invested cash in the amount of dollar_figurebb in llc sub on d2 llc invested an additional dollar_figurecc in llc sub which represented the cash received from f1 and f2 llc sub invested the money received from llc in a commercial paper under the investment agreement c paid each of the investors a fee of dollar_figuredd the fee is referred to as a transaction fee and is characterized as an inducement for f1 and f2 to join llc e management and administration of llc pursuant to the operating_agreement there were three managers of llc one of which was the general manager the managers were selected by the class b note that sec_2 d of the operating_agreement provides that after f1 and f2 each make their additional_contribution the ownership percentages are f and c for b and c respectively and g each for f1 and f2 further the ownership percentages listed in the operating_agreement correspond to the percentages listed as each respective partner’s interest in the capital of llc as set forth on the schedule k-1's issued to each of the partners for year sec_1 through year4 b’s and c’s ownership_interest in the capital of llc for year5 and year6 as set forth on the respective schedule k- 1's differs slightly from the capital interest percentages reported on the schedule k-1's for those members for year1 through year4 members of llc b and c and the class a members were not involved in the process pursuant to sec_1 of the operating_agreement llc’s principal_place_of_business is in country3 and its general manager was a resident of that country however llc lists an address in country4 on all of its tax returns according to various summaries and the operating_agreement llc was to maintain three bank accounts the accounts were to be located in country1 country3 and country4 llc was to receive the rental payments from the various leases and make payments on its indebtedness through its account in country1 also llc was to fund the accounts in country3 and country4 from its account in country1 the accounts in country3 and country4 appear to exist solely to pay the expenses of llc’s operations in those countries f indemnification agreement on d2 f1 and f2 each entered into a tax indemnification agreement indemnification agreement with b and llc pursuant to sec_3 of the indemnification agreement b agreed to indemnify f1 or f2 for any_tax that f1 or f2 was required to pay to any u s state_or_local_government with respect to f1's or f2's income from llc or with respect to distributions made by llc b agreed to indemnify f1 or f2 on an after-tax or grossed-up_basis meaning that f1 or f2 would receive indemnification payments in amounts equal to any such tax it was required to pay plus payments to allow them to pay any taxes imposed on the receipt of the first indemnifying payment sec_5 of the indemnification agreement provides certain exclusions to b’s obligation to indemnify f1 or f2 these exclusions however are largely limited to circumstances where f1 or f2 has acted inconsistently with the position that each is excepted from taxation on its llc income in the united_states a summary of the terms that were to be included in the indemnification agreement accurately states that b would indemnify the investors if and to the extent the investors became subject_to u s tax other than by reason of i their own specified acts or misrepresentations or ii changes in united_states tax law including treaties f1 and f2 were required to represent that they intended to participate as members in llc for the purpose of making an economic profit from the transactions entered into by llc g projections for carrying out the transaction according to projections prepared by promoter the investors were scheduled to receive an annual cash distribution in a planned amount if there were no defaults under the leases of the original leased llc would have available cash_flow to make the annual distribution each year to the extent the available cash_flow was inadequate llc was permitted to borrow from llc sub in order to fund the annual distribution llc was not required to make the annual distribution even if the available cash_flow was adequate however in the event that the annual distribution was not made within ten business days after the end of a fiscal_year the investors had the right to cause llc to be liquidated according to all projections and estimates it was expected that llc would have sufficient profits available to allocate to the investors and cover the investors annual distributions in addition llc was also expected to have gain from disposition of the original leased which would be allocated in part to the investors llc was not permitted to distribute available cash_flow other than in satisfaction of the annual distribution however llc was permitted to contribute any available cash_flow in excess of the annual distribution to llc sub h operating_agreement allocations and liquidation rights allocation_of_profits_and_losses operating profits were to be allocated h to the investors allocated equally between them and c each to b and c operating losses were to first offset certain prior operating_profit and disposition gain allocations and then were to be allocated h to the investors and c to b and c to c until the investors had been allocated cumulative net book losses equal to dollar_figurell taking into account certain disposition gains and losses and operating losses allocated to the investors then operating losses were to be allocated i to b and c and c to the investors until the capital accounts of b and c were reduced to zero any further operating losses would be allocated to the investors until their capital accounts were equal to zero finally any remaining operating losses would be allocated to b in a summary which promoter prepared describing the general allocation scheme set forth above it was stated the allocation scheme described in the text for operating losses and disposition gains and losses has been simplified the recitation in the text is taken from a summary of terms and conditions of company operating_agreement summary prepared by promoter on or around d1 we note that in the summary certain allocations are described for d and no allocations are described for c however the operating_agreement appears to provide for the same allocations to c and not for d accordingly the description in the text uses the general language from the summary and substitutes c for d where appropriate by moving the management and decision making activities and finance and accounting activities with respect to the n2 assets out of the u s to the llc the taxable_income of these assets is also transferred from the u s and is now assessed as taxable_income of the members of the llc the effect of the above income allocations in the llc is to shift approx dollar_figureii million of taxable_income which but for this transaction would have been assessed against a to f1 and f2 as a consequence of the above a reduction in the a deferred_tax_liability of dollar_figurerr was made in year1 and a further dollar_figuress reduction in the deferred_tax_liability will be booked for the years year2-year8 allocation of gain_or_loss from disposition of disposition gain ie gains from sale disposition or deemed disposition due to marking to market was first to be allocated to offset certain prior operating loss and disposition loss allocations then disposition gain would be allocated j to the investors k to b and c to c until the investors had been allocated cumulative disposition gain equal to dollar_figuremm the balance of any disposition gain would be allocated c to the investors h to b and c to c disposition loss was first to be allocated to offset certain prior disposition gain allocations next disposition loss was to be allocated j to the investors and k to b and c to c until the investors had been allocated cumulative net book losses equal to dollar_figuremm next disposition losses were to be allocated i to b and c in proportion to their relative positive capital_account balances and c to the investors until the capital_account balances of b and c were zero next disposition losses were to be allocated to the investors until their capital_account balances were equal to zero any remaining disposition loss was to be allocated to b liquidation rights the investors had the right to cause llc to be liquidated on d5 in which event they would receive a cash payment from llc equal to their capital_account at that time also at the time llc was liquidated llc would pay the investors a guaranteed_payment the guaranteed_payment from llc to the investors was equal to the difference between the amount of the aggregate profits and losses that were allocated to the investors which were less than a target amount the obligation to make the guaranteed payments was backed ultimately by the credit of a the guaranteed_payment was designed to ensure that the profits allocated to the investors were sufficient to provide in all-in cash-on-cash return to each equity investor of at least k per annum despite the intent to provide each equity investor with a return of at least k per annum certain loss allocation rules could cause the equity investor’s return to be less than k even after taking into account the guaranteed payments first to the extent operating losses or disposition losses exceeded dollar_figurejj the additional c of losses allocated to the investors would not be taken into account in calculating the equity investor’s guaranteed payments consequently the investors’ return would be less than k to the extent of any such losses second losses allocated to the investors to the extent of their capital accounts which could occur once the capital accounts of the llc partners were reduced to zero would also not be taken into account in calculating the investors’ guaranteed payments the second level of loss allocations would be reached in a catastrophic loss scenario where llc had experienced losses that completely wiped out the capital accounts of both b and c which amounted to over dollar_figurekk however llc carried insurance in amounts believed to be adequate to protect against any such catastrophic loss in lieu of liquidating llc b could purchase the investors’ interest in llc for a cash purchase_price equal to the investors’ capital_account plus the guaranteed_payment the equity investor would have been entitled to receive if llc had been liquidated i operations of llc - maintenance of capital accounts llc maintained a capital_account for each member of llc a member’s capital_account was increased by the cash and fair_market_value of property contributed to llc by the member and the book income allocated to the member a member’s capital_account was decreased by the cash and the fair_market_value of property distributed to the member as well as book losses allocated to the member according to the financial statements provided by taxpayer the partners’ respective capital_account sec_3 for the years that f1 and f2 were in the partnership were as follows capital_account year1 allocation of income for year statement of capital accounts b dollar_figureww dollar_figurett c dollar_figurexx dollar_figureuu f1 dollar_figureyy dollar_figurevv f2 dollar_figureyy dollar_figurevv while the llc operating_agreement required that the partners’ capital accounts be maintained in accordance with the regulations under sec_1_704-1 we are uncertain that the capital_account reconciliation provided in the financial statements was prepared with the aforementioned regulation in mind disposition gain loss allocated distributions capital_account year2 allocation of income for year disposition gain loss allocated distributions capital_account year3 allocation of income for year disposition gain loss allocated distributions capital_account year4 allocation of income for year disposition gain loss allocated distributions capital_account year5 allocation of income for year disposition gain loss allocated distributions cash property cash property cash property cash property cash property capital_account year6 dollar_figurezz dollar_figureaaa dollar_figureaad dollar_figureaah dollar_figureaaj dollar_figureaam dollar_figureaao dollar_figureaas dollar_figureaau dollar_figureaax - dollar_figureabc dollar_figureaae dollar_figureaap dollar_figureaaz dollar_figureaaf dollar_figureaah dollar_figureaak dollar_figureaaq dollar_figureaba dollar_figureaas dollar_figureaav --- - dollar_figureabc dollar_figureabi dollar_figureabf dollar_figureabi dollar_figureabg dollar_figureaab dollar_figureaac dollar_figureaai dollar_figureaal dollar_figureaan dollar_figureaat dollar_figureaaw dollar_figureaay - dollar_figureabd dollar_figureaag dollar_figureaar dollar_figureabb dollar_figureaab dollar_figureaac dollar_figureaai dollar_figureaal dollar_figureaan dollar_figureaat dollar_figureaaw dollar_figureaay --- dollar_figureabd dollar_figureaag dollar_figureaar dollar_figureabb dollar_figureabe dollar_figureabe dollar_figureabj dollar_figureabk dollar_figureabh dollar_figureabh dollar_figureabj dollar_figureabk4 dollar_figureabr dollar_figureabs - ---- j year6 buyout of f1 and f2 from the documentation submitted by the taxpayer there appears to have been some changes in the tax laws of country2 that caused f1 and f2 to seek greater indemnification from b beginning in year6 this increased indemnification was agreed to in an amendment to the indemnification agreement executed by each party the amendment was effective as of d6 it appears that because the increased indemnification obligation was not originally bargained for b decided to purchase the interests of f1 and f2 b gave notice of its intention to purchase f1’s and f2’s interest on d7 and actually closed the purchase on d8 the actual purchase by b was accomplished through two newly formed subsidiaries e and f the purchase_price was paid in two installments the calculation of the purchase_price was as follows f1 capital_account year5 allocation of income for year mark to market gain loss allocated dollar_figureabh dollar_figureabj dollar_figureabk f2 dollar_figureabj dollar_figureabk dollar_figureabh the disposition gain allocated to f1 and f2 in year6 is the mark to market gain on the assets in llc and llc sub as of the date of the sale by f1 and f2 of their interests in llc the total mark to market gain was dollar_figureabl dollar_figureabm of which was presumably allocated between b and c the agreed fair_market_value of the assets in llc for purposes of determining the mark to market gain was dollar_figureabn and the agreed fair_market_value in the stock of llc sub was dollar_figureabo the book basis used in the calculation of the mark to market gain was dollar_figureabp for the assets in llc and dollar_figureabq for the stock of llc sub capital_account on d8 indemnification premium5 purchase_price first installment paid d8 unpaid purchase_price as of d8 interest from d8 to d9 unpaid purchase_price as of d9 second installment paid d9 dollar_figureabt dollar_figureabu dollar_figureabv dollar_figureabw dollar_figureabx dollar_figureaby dollar_figureabz dollar_figureabz k disposition of by llc dollar_figureabt dollar_figureabu dollar_figureabv dollar_figureabw dollar_figureabx dollar_figureaby dollar_figureabz dollar_figureabz in year2 and year3 llc distributed n3 to b the fair_market_value of the distributed in each year was dollar_figureaad and dollar_figureaao respectively no gain_or_loss was recognized upon the distribution of the for tax purposes however llc marked to market the distributed just prior to their distribution which resulted in book gains and losses as a result of llc’s adjustments llc recognized a dollar_figureaca book gain in year2 and a dollar_figureacb book loss in year in year3 and year4 llc sold n4 to unrelated parties these sales resulted in a taxable gain and book loss in each year llc recognized a taxable gain of dollar_figureacc in year3 and a taxable gain of dollar_figureacd in year4 llc’s combined book loss on the sales in year3 and year4 was dollar_figureace the book losses for each year from llc’s disposition of was allocated as follows book_gain_loss dollar_figureaca dollar_figureacf year2 year3 year4 b c f1 f2 dollar_figurezz dollar_figureaaa dollar_figureaab dollar_figureaab dollar_figureaaj dollar_figureaak dollar_figureaal dollar_figureaal dollar_figureacg dollar_figureaau dollar_figureaav dollar_figureaaw dollar_figureaaw a estimated and actual economic results promoter completed an executive summary of the entire transaction for the purpose of promoting the transaction to the investors the summary estimates the probable economic results for the investors as follows if no cumulative disposition gain or disposition loss was allocated to the equity investors their capital accounts would be approximately dollar_figurenn on d5 and their return would be l if the equity investors were allocated premium paid for increased tax_liability of f1 and f2 in country2 in year6 presumably this payment was made as a result of the amended indemnification agreement taxpayer represents that the taxable gain was allocated entirely to b while the book loss was allocated in accordance with the operating_agreement disposition gain of approximately dollar_figureoo their capital accounts would be approximately dollar_figurepp on d5 and their return would be m if the equity investors were allocated net disposition loss of approximately dollar_figureoo their capital accounts would be approximately dollar_figureqq on d5 and their return will be k in marketing the partnership arrangement promoter set forth the anticipated allocations of book income and taxable_income as well as cash distributions that were to be made to the respective partners of llc the chart below compares promoter’s estimates7 with the actual allocations and distributions that were made year end year1 year2 year3 year4 year5 year6 year7 year8 year9 year10 estimated cash distributions8 actual cash distributions estimated book income estimated actual book taxable_income income actual taxable income9 dollar_figureach dollar_figureacn dollar_figureacs dollar_figureacx dollar_figureadd dollar_figureadi dollar_figureadn dollar_figureadq dollar_figureaci dollar_figureacn dollar_figureacs dollar_figureacy dollar_figureadd - dollar_figureacj dollar_figureaco dollar_figureact dollar_figureacz dollar_figureade dollar_figureadj dollar_figureado dollar_figureadr dollar_figureadt dollar_figureadv dollar_figureacl dollar_figureack dollar_figureacp dollar_figureacq dollar_figureacu dollar_figureacv dollar_figureadb dollar_figureada dollar_figureadg dollar_figureadf dollar_figureadl dollar_figureadk dollar_figureadp dollar_figureads dollar_figureadu dollar_figureadw dollar_figureacm dollar_figureacr dollar_figureacw dollar_figureadc dollar_figureadh dollar_figureadm in a schedule prepared early in year8 the following amounts were set forth as the balance of the deferred_tax_liability account as of the time llc was formed as well as the current_year deferred tax_benefit that accrued during each year that f1 and f2 were members in llc deferred_tax_liability account benefit on formation dollar_figureadz note that in the materials submitted to the national_office there were at least two different estimates of the anticipated results from the operations of llc however the estimates did not differ significantly in the values presented we have taken the above estimates from the projections prepared by promoter on or around d2 figures for estimated and actual cash distributions are with respect to f1 and f2 the actual cash distribution figures are taken from the schedule_k-1 issued to f1 and f2 for a particular year each year’s figures are taken from the respective form_1065 partnership return of income filed by llc for the year only the tax returns for year1 through year6 were available figures include guaranteed payments made to b and c current_year benefit year1 year2 year3 year4 year5 year6 dollar_figureaea dollar_figureaeb dollar_figureaec dollar_figureaed dollar_figureaee dollar_figureaef impact of f1 and f2 departing dollar_figureaeg total benefit dollar_figureaeh m activities of llc sub as stated above llc sub received substantial cash contributions from llc initially and as contemplated a substantial part of its total assets were invested in securities however in year2 and year3 llc sub acquired several llc sub acquired n7 in year2 and n8 in year3 the basis for depreciation in the acquired in year2 and year3 were dollar_figureaei and dollar_figureaej respectively in year6 llc sub acquired an additional n9 with a depreciable basis of dollar_figureaek upon acquiring the in year2 llc sub appears to have leased the the details of its leasing arrangements is not set forth in the materials submitted to the national_office a summary of llc sub’s gross rents from its leasing activities its total assets its investment in securities and the depreciable basis for its is as follows year1 year2 year3 year4 year5 year6 gross rents - dollar_figureael dollar_figureaem dollar_figureaen dollar_figureaen dollar_figureaeo dollar_figureaep total assets investment in securities dollar_figureaev basis of depreciable - dollar_figureaeq dollar_figureaer dollar_figureaes dollar_figureaet dollar_figureaeu dollar_figureaew dollar_figureaex dollar_figureaey dollar_figureaez dollar_figureafa dollar_figureaei dollar_figureafb dollar_figureafb dollar_figureafb dollar_figureafc approximately six months after the purchase of the investors’ interests in llc on d8 approximately q of the stock of llc sub was distributed to b n miscellaneous matters llc and llc sub were to own only permitted assets the definition of permitted_asset with respect to llc was set forth in the operating_agreement in relevant part as follows securities with remaining maturities of no longer than ninety days or securities that are floating rate demand obligations or floating rate commercial paper cash and cash equivalents original leased assets stock of llc sub and replacement leased assets which are contributed to or acquired by the company to replace an original leased asset with respect to which there has been a default under the lease or a similar event llc and llc sub were to maintain in the aggregate core financial_assets with aggregate mark-to-market values at least equal to the investors’ unreturned investment in llc plus k per annum compounded annually on the average daily balance of the unreturned investment core financial_assets consist of securities with remaining maturities no longer than days securities that are floating rate demand obligations and commercial paper cash and cash equivalents c was obligated to make additional contributions to llc if and to the extent necessary to ensure that its interest in llc’s capital did not fall below c b was obligated to make additional cash contributions in amounts equal to any_tax indemnity payments required to be made by llc to the investors and could have to make additional contributions of replacement leased assets and cash to the extent necessary to satisfy certain obligations under the operating_agreement b and c also were obligated to make additional capital contributions to eliminate the deficit balance if any in their respective capital accounts upon the liquidation of llc the investors were only obligated to make additional contributions to llc to the extent necessary to eliminate the deficit balance if any in their capital accounts upon liquidation of llc question should this transaction be characterized as a sham for tax purposes and disregarded law sham_transaction theory when a transaction is treated as a sham the form of the transaction is disregarded in determining the proper tax treatment of the parties to the transaction a transaction that is entered into primarily to reduce taxes and that has no economic or commercial objective to support it is a sham and is without effect for federal_income_tax purposes 435_us_561 752_f2d_89 4th cir in short a court will look for facts that suggest that the taxpayer was not motivated by a substantial business_purpose other than obtaining tax benefits the sham approach hinges on all of the facts and circumstances surrounding the transactions involved no single factor will be determinative whether a court will respect the taxpayer’s characterization of the transaction depends on whether there is a bona_fide transaction with economic_substance compelled or encouraged by business or regulatory realities imbued with tax-independent considerations and not shaped primarily by tax_avoidance features that have meaningless labels attached see 435_us_561 157_f3d_231 3rd cir aff’g in relevant part tcmemo_1997_115 909_f2d_1360 9th cir 752_f2d_89 4th cir aff’g in part 81_tc_184 113_tc_214 ups of am v commissioner tcmemo_1999_268 113_tc_254 in acm partnership the tax_court found that the taxpayer desired to take advantage of a loss that was not economically inherent in the object of the sale but which the taxpayer created artificially through the manipulation and abuse of the tax laws tcmemo_1997_115 the tax_court further stated that the tax law requires that the intended transactions have economic_substance separate and distinct from economic benefit achieved solely by tax reduction it held that the transactions lacked economic_substance and therefore the taxpayer was not entitled to the claimed deductions id the opinion demonstrates that the tax_court will disregard a series of transactions when the facts when viewed as a whole have no economic_substance analysis in this case a entered into a transaction primarily for tax purposes no projections of pre-tax profit and loss were made in contemplation of the transaction it appears that the identity of the foreign investors was meaningless to a because a was only concerned with shifting income to a tax indifferent partner the service should argue that llc’s allocations were motivated by tax_avoidance purposes and had no valid business_purpose the formation of the partnership and the allocations pursuant to the operating_agreement did not have economic_substance and were not compelled or encouraged by business or regulatory realities the stream of income from the the cash distributions to f1 and f2 and the ultimate savings in terms of tax dollars could be approximated with virtual certainty the investors’ capital contributions were invested in short-term securities which generated a return which was less than the return that was to be paid to the them this fact suggests that the motivation for having the investors involved was so that a could obtain certain tax benefits in short the formation of llc was not imbued with tax-independent considerations and was shaped primarily by tax_avoidance features that have meaningless labels attached question2 is this a valid partnership for tax purposes law sec_7701 defines a partnership as a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a_trust or estate or a corporation although the definition set forth in the code is quite broad not every purported joint undertaking gives rise to a partnership for federal tax purposes in order for a federal tax law partnership to exist the parties must in good_faith and with a business_purpose intend to join together in the present conduct of an enterprise and share in the profits or losses of the enterprise the entity’s status under state law is not determinative for federal_income_tax purposes 327_us_280 the existence of a valid partnership depends on all of the facts including the agreement of the parties the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on the parties’ true intent the analysis of these facts show whether the parties in good_faith and action with a business_purpose intended to join together for the present conduct of an undertaking or enterprise commmissioner v culbertson 337_us_733 201_f3d_505 d c cir aff’g tcmemo_1998_305 in asa investerings the tax_court first disregarded several parties as mere agents in determining whether the parties had formed a valid partnership tcmemo_1998_305 in reaching its conclusion that the remaining parties did not intend to join together in the present conduct of an enterprise the court found that the parties had divergent business goals the tax court’s opinion was affirmed by the court_of_appeals for the district of columbia 201_f3d_505 d c cir although the appellate court wrote that parties with different business goals are not precluded from having the intent required to form a partnership the court affirmed the tax court’s holding that the arrangement between the parties was not a valid partnership in part because a partner whose risks are all insured at the expense of another partner hardly fits within the traditional notion of partnership id at the appellate court rejected the taxpayer’s argument that the test for whether a partnership is valid differs from the test for whether a transaction’s form should be respected writing that whether the ‘sham’ be in the entity or the transaction the absence of a nontax business_purpose is fatal id at analysis based upon the documents submitted to the national_office it appears to us that the participation of f1 and f2 as partners in llc taken as a whole has no business_purpose independent of tax considerations and should be disregarded once one ignores f1 and f2 all that is left is a partnership between b and c f1 and f2 were guaranteed an approximate k return on the capital they contributed to llc despite the fact that their capital was invested in assets generating a much lower return f1 and f2 were indemnified against any taxes assessed in the united_states resulting from their participation in llc all projections suggested that f1 and f2 would achieve their return and the circumstances under which they would not appear to be remote and in part covered by insurance f1 and f2 appear to have borne no risk of loss in this transaction f1 and f2 were not involved in the management of llc nor in choosing the managers of llc they simply contributed their capital received their cash distributions and were allocated income they would not have to pay tax on also even if the foreign investors were required to pay tax in the united_states they would be paid for that as well furthermore pursuant to the operating_agreement if f1 or f2 did not receive the expected cash distributions they were entitled to force a liquidation of llc or have their interests purchased in sum then they didn’t participate in management paid no tax on the income allocated to them and received a guaranteed return although they represented to have joined llc for the purpose of making a profit in the joint undertaking the facts suggest otherwise llc was formed as a conduit through which a attempted to avoid current taxation on the income generated from leases it appears that the purported economic benefits were contrived in an effort to give the transaction economic_substance however the transaction was driven solely by the tax benefits available to a therefore a valid partnership was not formed and the a consolidated_group should be allocated all of the taxable_income generated by the leases no evidence has been made available to suggest that a considered the transaction from a pre-tax profit perspective in fact a has stated that it only considered the after-tax perspective of the transaction further it is clear from the promotional materials that the central theme of the entire structure was to shift taxable_income to tax indifferent parties while retaining ultimate control_over the llc may argue that a profit objective or economic benefit is not necessary for a valid partnership to be recognized for tax purposes in vanderschraaf v commissioner t c memo the court concluded that a decision that a partnership activity does not constitute a trade_or_business has no economic_substance or lacks a profit objective is not equivalent to a holding that the investors intended to create an entity other than a partnership thus a financial operation or venture is still treated as a partnership under sec_761 even though the underlying activity of the partnership lacked a profit objective under sec_183 however the court recognized that a financial operation or venture is a prerequisite for the creation of a valid partnership although a’s affiliates b c and d and f1 and f2 may have intended to create a partnership they did not intend to engage in and in fact did not engage in a joint financial operation or venture instead they intended to use the partnership solely as a tax_avoidance vehicle with f1 and f2 getting a fixed return on their investment and a retaining the leasing activity through its affiliate b thus the service should argue that a valid partnership was not formed case development hazards and other considerations question - if it is a valid partnership do the special allocations meet the substantial economic_effect rule found in sec_1_704-1 we believe that the special allocations did not have substantial economic_effect and therefore the items of income and deduction which were specially allocated would need to be reallocated in accordance with the partners’ interests in the partnership the underlying premise of such an argument is that the special allocations put no partner in a worse after-tax economic position than without the special allocations while at the same time enhancing at least one partner’s after-tax position law sec_704 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit shall be determined in accordance with the partner’s interest in the partnership pip determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or the allocation to a partner under the agreement of income gain loss deduction or credit does not have substantial economic_effect sec_1_704-1 provides that if the partnership_agreement provides for the allocation of income gain loss deduction or credit to a partner there are three ways in which the allocation will be respected under sec_704 first the allocation can have substantial economic_effect in accordance with sec_1_704-1 second taking into account all facts and circumstances the allocation can be in accordance with the partner’s interest in the partnership sec_1_704-1 third the allocation can be deemed to be in accordance with the partner’s interest in the partnership pursuant to the special rules in sec_1_704-1 to the extent an allocation under the partnership_agreement of income gain loss deduction or credit to a partner does not have substantial economic_effect is not in accordance with the partner’s interest in the partnership and is not deemed to be in accordance with the partner’s interest in the partnership such income gain loss deduction or credit will be reallocated in accordance with the partner’s interest in the partnership sec_1_704-1 substantial economic_effect to have substantial economic_effect_partnership_allocations must reflect the actual division of income or loss among the partners when viewed from the standpoint of economic rather than tax consequences 80_tc_843 sec_1_704-1 provides that the determination of whether an allocation of income gain loss or deduction to a partner has substantial economic_effect involves a two-part analysis that is made as of the end of the partnership taxable_year to which the allocation relates first the allocation must have economic_effect within the meaning of sec_1_704-1 second the economic_effect of the allocation must be substantial within the meaning of sec_1_704-1 economic_effect for a partnership’s allocations to have economic_effect the partnership_agreement generally must meet three mechanical requirements sec_1_704-1 the safe-harbor test the partnership_agreement must provide for the determination and maintenance of the partners’ capital accounts in accordance with the rules of sec_1_704-1 that upon the liquidation of the partnership or of any partner’s interest in the partnership liquidating distributions are required in all cases to be made in accordance with the positive capital_account balances of the partners as determined after making all capital_account adjustments of the partnership taxable_year during which such liquidation occurs and if a partner has a deficit balance in the partner’s capital_account following the liquidation of the partner’s interest in the partnership the partner is unconditionally obligated to restore the amount of the deficit if a partnership satisfies each of these requirements its allocations are generally treated as having economic_effect for tax purposes sec_1_704-1 provides that allocations that do not meet the safe- harbor requirements of sec_1_704-1 will nevertheless be deemed to have economic_effect if as of the end of each taxable_year a liquidation of the partnership at the end of such taxable_year or at the end of any future year would produce the same economic results to the partners as would occur if the requirements of sec_1 b ii b had been satisfied regardless of the economic_performance of the partnership sec_1_704-1 provides that in order for an allocation to have economic_effect it must be consistent with the underlying economic arrangement of the partners in other words if there is an economic benefit or economic burden that corresponds to an allocation the partner to whom the allocation is made must receive such economic benefit or bear such economic burden substantiality sec_1_704-1 provides that the economic_effect of an allocation is substantial if there is a reasonable possibility that the allocation will affect substantially the dollar amounts to be received by the partners from the partnership independent of tax consequences sec_1_704-1 further provides that the economic_effect of an allocation is not substantial if at the time the allocation becomes part of the partnership_agreement the after-tax economic consequences of at least one partner may in present_value terms be enhanced compared to such consequences if the allocation was not contained in the partnership_agreement and there is a strong likelihood that the after-tax economic consequences of no partner will in present_value terms be substantially diminished compared to such consequences if the allocation was not contained in the partnership_agreement in determining the after-tax economic benefit or detriment to a partner the tax consequences that result from the interaction of the allocation with the partner’s tax_attributes that are unrelated to the partnership will be taken into account example sec_5 and of sec_1_704-1 specifically take into account differing tax brackets of the partners and situations in which one or more partners will not be subject_to tax on income derived from a partnership because of nol carryforwards partner’s interest in the partnership pip if the service is successful in arguing that llc’s allocations did not have economic_effect or that the economic_effect of the allocations was not substantial the allocations of income and depreciation must be reallocated according to the partners’ interests in the partnership a partner’s interest in the partnership and the partner’s interest in any particular item of partnership income gain_or_loss are generally determined by taking into account all facts and circumstances relating to the economic arrangement of the partners sec_1_704-1 sets forth a presumption that all partners have equal interests in the partnership determined on a per capita basis therefore in this case b c f1 f2 are each presumed to each have a interest in llc either the taxpayer or the service may rebut this presumption by establishing facts and circumstances which show that the partners’ interests in the partnership were not equal any and all facts relating to the partners’ underlying economic agreement will affect the determination of a partner’s interest in the partnership sec_1 b ii provides that the following facts and circumstances are ordinarily taken into account for purposes of determining pip or a partner’s interest in any particular item_of_income gain_or_loss the partners’ relative contributions to the partnership the partners’ interests in the economic profits and losses if different than that in taxable_income and loss the interests of the partners in cash_flow and other non-liquidating distributions and the rights of the partners to distributions of capital upon liquidation analysis it appears llc was formed primarily to permit the shifting of lease income for tax purposes from b and c to f1 and f2 foreign entities exempt from u s taxation and thus to separate the economic consequences of the lease income from its tax consequences although f1 and f2 were allocated partnership income for tax purposes their book accounts were structured so that f1 and f2 were entitled only to a predetermined amount on liquidation of the partnership measured by the balance in their book capital accounts because of the depreciation on llc’s assets for book purposes f1's and f2’s book capital accounts to which they would be entitled on liquidation was rising much slower than their tax capital accounts on the liquidation or redemption of f1's and f2’s partnership_interest f1 and f2 were entitled only to the amount in their book capital accounts even though they had reported most of the taxable_income generated from the partnership in short by contributing zero-basis income-generating assets to a partnership the a consolidated_group attempted to shift the current tax_liability for the income stream to other partners f1 and f2 were apparently willing to participate in this deal because they were exempt from u s taxation on the income and because they were guaranteed a certain return on their investment in the partnership in addition a through its affiliated subsidiary b maintained the residual ownership of the therefore at the expiration of the leases b would receive the lease assets from the partnership b would be liable for any taxable gain on the disposition of those assets just as it would have if it had never entered into the partnership the partnership simply allowed the a consolidated_group to shift the tax_liability for the income stream to a tax-exempt_entity because the lease generated a predictable stream of income for b it was possible to calculate with reasonable accuracy the tax and economic effects of the transaction as we said earlier for a partnership’s allocations to have economic_effect the partnership_agreement generally must meet three mechanical requirements of sec_1 b ii b the safe-harbor test in this case llc’s operating_agreement the agreement must provide for the determination and maintenance of the partners’ capital accounts in accordance with the specific rules of sec_1_704-1 the operating_agreement provides in general that a partner’s capital_account is to be credited with the partner’s capital contributions the partner’s distributive_share of partnership profits and gains and any partnership liabilities assumed by the partner and debited for the amount of cash and basis_of_property distributed to the partner the partner’s distributive_share of partnership losses and the amount of any liabilities of the partner assumed by llc the agreement provides that these provisions are intended to comply with the requirements of sec_1_704-1 and sec_1_704-2 and are to be interpreted and applied in a manner consistent with these regulations further the operating_agreement provides that distributions in liquidation of llc be made in accordance with the positive capital_account balances of the members and that a partner with a negative capital_account upon liquidation is unconditionally obligated to restore such deficit accordingly it appears that the allocations dictated by llc’s operating_agreement were intended to meet the safe_harbor requirements of sec_1 b ii b however even if the operating_agreement contains the necessary language set forth in sec_1_704-1 if the capital accounts were not maintained consistent with the regulations an argument should be made that the safe_harbor for economic_effect was not met further even if it is determined that the safe_harbor is met we believe that the allocations may be disallowed by the fundamental principles underlying the economic_effect requirement as we said earlier if there is an economic benefit or economic burden that corresponds to an allocation the partner to whom the allocation is made must receive such economic benefit or bear such economic burden llc’s allocations are designed to shift the taxable_income to f1 and f2 however f1's and f2’s ability to withdraw capital from the partnership appears to be limited to a predetermined amount which does not correspond with the taxable_income it reported although f1 and f2 are allocated taxable_income f1 and f2 will never receive the economic benefit that corresponds to that allocation therefore it appears that the allocation of taxable_income to f1 and f2 does not have economic_effect from an after-tax perspective taking furthermore even if llc is able to demonstrate that its allocations satisfy the safe_harbor requirements of sec_1_704-1 the economic_effect of the allocations must still be substantial under sec_1_704-1 with this in mind we believe that the economic_effect of the allocations from llc are not substantial because into account present_value considerations no partner was in an economic position which was worse than they would have been without the allocations and the a consolidated_group appears to have been in a better economic situation than they would have been without the allocations the foreign partners were not subject_to taxation in the united_states in the absence of the special allocations they would have likely been entitled to allocations corresponding closely to their relative capital contributions although the foreign partners failed to receive a substantial portion of the taxable_income which was allocated to them it appears that they are better off than they would have been had there been no special allocations further it is rather clear from all of the projections and memoranda leading up to the formation of llc that the entire structure was conceived and executed primarily to achieve tax benefits for the a consolidated_group without the special allocations the a consolidated_group would have been allocated substantially more of the rental income and incurred a tax_liability which was much greater than that which was incurred with the allocations these facts support the argument that the economic_effect of llc’s allocations were not substantial if the service is successful in arguing that economic_effect of llc’s allocations was not substantial the allocations of income and depreciation must be reallocated according to the partners’ interest in the partnership in this case the underlying economic arrangement between the parties was outlined in the promotional materials and the formation documents f1 and f2 each contributed only g percent of llc’s capital and were guaranteed an annual return on their investment in llc of approximately k until year8 despite collectively contributing only n percent of llc’s capital f1 and f2 were allocated h percent of llc’s taxable_income for which f1 and f2 apparently had no tax_liability b c and d on the other hand collectively contributed o of llc’s capital and received less than p of its taxable_income and b was able to retain the residual ownership of the arguably f1's and f2’s collective interest in the partnership is only n f1's and f2’s collective capital_contribution furthermore the determination of a partner’s interest in a partnership is an item- by-item determination b’s interest in the leased and lease income may be greater than b’s overall pip the service may be able to argue that f1's and f2’s interests in llc or in the partnership items generated from the leased equals the amount that gives f1 and f2 the required return on their capital_contribution this is the amount that guarantees the k return to f1 and f2 and represents all that f1 and f2 are entitled to on liquidation of their partnership interests case development hazards and other consideration sec_33 question is sec_482 applicable to reallocate partnership income away from the two foreign partners and back to a because of the manner in which certain penalties are set forth in sec_6662 as well as question as set forth in your request for advice the above question raises two issues which we address below those questions are whether sec_482 may apply to reallocate income under leases that were contributed to a partnership to the contributing_partner who sustained the deductions attributable to the leased properties in lieu of the allocation under the partnership_agreement of the bulk of such income to tax-indifferent foreign partners and if sec_482 applies whether the accuracy-related_penalty for substantial_valuation_misstatement under sec_6662 may be asserted the plain language of the statute and case law would support the applicability of sec_482 to clearly reflect the taxpayer’s income further we consider the better view to be that the sec_6662 transactional and net_adjustment penalties are limited by the terms of the statute as elaborated by the legislative_history and regulations to above-threshold adjustments under sec_482 in the price for any property or services or for_the_use_of property under this view transfer_pricing adjustments to which the penalties apply would be distinguished from non-transfer pricing adjustments under sec_482 such as this case’s adjustments to avoid tax attribute mismatches as the result of nonrecognition transactions to which the penalties do not apply law and analysis a sec_482 - in general sec_482 provides in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades or businessesdollar_figure the purpose of sec_482 is to prevent evasion of taxes by the shifting of profits and other methods frequently employed for the purpose of milking and in order to arrive at their true tax_liability s rep no 70th cong 1st sess reprinted in part c b the scope and applicability of sec_482 is broad and is not necessarily limited to cases of improper accounting or cases of fraudulent colorable or sham_transaction s sec_1_482-1 in other words sec_482 may apply even when a taxpayer’s actions inadvertently result in an inaccurate reflection of income see sec_1_482-1 in 58_tc_10 aff’d 489_f2d_957 2d cir the court explained that if there has been an actual shifting_of_income purity of purpose and the presence of sound business reasons for forming multiple corporations are no defense under sec_482 in short sec_482 does not deal with motivation and purpose but with economic reality emphasis added the policy that underlies sec_482 concerns economic reality and true tax_liability rather than technical conformity within statutory or regulatory parameters b requirements and applicability of sec_482 two or more organizations the first requirement for applying sec_482 is that the taxes or income of two organizations trades_or_businesses be involved these terms are defined very broadly in the regulations sec_1_482-1 and for example sec_482 can be applied to reallocate income from a partnership to a corporate_partner of the partnership see eg aladdin industries inc v commissioner tcmemo_1981_245 sec_482 also permits reallocation of income among corporate partners rodebaugh v commissioner tcmemo_1974_36 aff’d 518_f2d_73 6th cir the fact pattern presented in this case meets the multiple organizations trades_or_businesses requirement of sec_482 common ownership or control for purposes of sec_482 the term evasion of taxes is synonymous with tax_avoidance 80_tc_34 the second requirement for applying sec_482 to a transaction is that the transaction involve two or more entities owned or controlled by the same interests this control requirement is like the first requirement construed very broadly sec_1_482-1 any kind of control whether direct or indirect and whether or not legally enforceable satisfies the control requirement id in addition arbitrary shifting_of_income or deductions raises a presumption of control id see also notice_95_53 treating parties to a transaction as controlled by the same interests if they act in concert with the common goal of arbitrarily shifting income or deductions between transferor and transferee in this case a owned of the two domestic partners those two partners b and c held all managerial power within the partnership they also held virtually all voting power the control of the partnership by the domestic partners and thus by a satisfies the broad meaning of ownership and control in sec_482 see also 372_f2d_415 4th cir standing for the proposition that management control of an entity rather than legal ownership interests drives sec_482 and may constitute actual and effective_control moreover an arbitrary shifting of virtually all partnership rental income to the two foreign partners would raise a presumption of control with respect to the partnership sec_1_482-1 by using the partnership_agreement to shift the a consolidated group’s rental income to the partnership - and specifically to the foreign partners - the parties worked in concert to shift h of the future income to the tax-exempt foreign partners this cooperation among the entities indicates control under sec_1_482-1 and notice_95_53 c b pincite see also 43_tc_540 holding that when individual shareholders and partners of multiple corporations and partnerships carefully structured their equity interests to avoid statutory control requirements their common design and their actions in concert nonetheless constituted sec_482 control a controlled the partnership through its subsidiaries in addition an arbitrary shifting of rental income would raise a presumption of control among the various partners under either approach the control requirement of sec_482 has been met clear reflection or evasion of taxes prongs - nonrecognition transactions the third requirement for application of sec_482 is an irs determination that a reallocation is necessary to prevent evasion of taxes or clearly to reflect the income of any of the entities involved in the transaction such a determination will be upheld unless the taxpayer proves that the determination is arbitrary capricious or unreasonable see eg 498_f2d_225 8th cir cert_denied 419_us_1089 providing an extensive analysis of the issue see also 102_tc_149 and compaq computer corp v commissioner tcmemo_1999_220 both cases finding the commissioner’s sec_482 reallocations arbitrary capricious and unreasonable transfer_pricing adjustments are made to conform the consideration - that is the transfer price - in transactions between controlled taxpayers to what the consideration would be in a comparable transaction between uncontrolled taxpayers in comparable circumstances at arm’s length see sec_1_482-1 arm’s length standard for transfer_pricing adjustments the commissioner may proceed under the clear reflection prong and need not establish a tax_avoidance motive as a predicate sec_1_482-1 the statute is broad and the case law and the regulations have long extended the application of sec_482 beyond the realm of transfer_pricing in particular to rectify misallocations of tax_attributes that may arise in connection with nonrecognition transactions see 137_f2d_600 3d cir cert_denied 320_us_794 reallocating loss to transferor when one corporation transferred property with a built-in_loss to another corporation in a sec_351 nonrecognition transfer and the transferee sold the property for a loss sec_1 f iii a and b expressly adopting the rule_of national securities and permitting application of sec_482 to nonrecognition transactions when necessary to prevent the avoidance of taxes or clearly reflect income nevertheless the case law has been sensitive to an apparent tension that exists between the clear reflection prong of sec_482 and nonrecognition provisions since the latter contemplate to some degree an alteration of what otherwise would be the recognition of income and deductions see 643_f2d_747 cl_ct on remand cl_ct aff’d without op 732_f2d_168 fed cir in ruddick the u s claims_court refused to apply sec_482 to a sec_311 distribution in the absence of a tax_avoidance purpose f 2d at dollar_figure the court reasoned that sec_482 should not automatically override the income distortion that is built into and anticipated by a nonrecognition_provision id some case law arguably may circumscribe the latitude the service has to assert sec_482 to overcome the results of a nonrecognition_transaction see 84_tc_996 aff’d in part and rev’d in part 856_f2d_855 7th cir under this view the service may generally have to invoke the evasion of taxes prong and establish that the purpose of a nonrecognition transfer is tax_avoidance in order to make a sec_482 adjustment on remand the claims_court held that the taxpayer did have a tax_avoidance motive and thus allowed the application of sec_482 ruddick supra cl_ct aff’d 732_f2d_168 fed cir mem op eli lilly does carve out a line of cases in which the service may still proceed under the clear reflection prong without showing a tax_avoidance motive in order to apply sec_482 to correct an artificial separation of income from the expenses of earning the income by means of a nonrecognition_transaction but the boundaries of that exception are uncertain accord ruddick supra f 2d pincite permits the use of sec_482 even when tax_avoidance is not involved if the nonrecognition_transaction results in an outright distortion or violation of the basic precepts that related expenses and income should ordinarily be matched the principal authorities cited in eli lilly for application of the clear reflection prong of sec_482 to adjust the results of a nonrecognition transfer consist of two similar cases in which a taxpayer without any_tax avoidance purpose mismatched its income and deductions in a single year in both 305_f2d_681 9th cir and 198_f2d_214 2d cir rev’g 16_tc_882 cert_denied 344_us_874 individuals engaged in a farming_business incurred expenses planting crops deducted those expenses on their individual returns and then transferred all of the assets of that business - including the planted crops - to a new corporation in so doing the taxpayers benefitted from deductions and then shifted the related future income in the form of planted crops to another entity both cases held that sec_482 applied to allow reallocation of the income away from the new corporations and back to the individuals and their businesses that had benefitted from the related expense deductions in eli lilly the taxpayer incurred research_and_development r d expenses which it had deducted and recovered in before transferring the resulting manufacturing intangibles to a puerto rican subsidiary for production_of_income in and the tax_court and the seventh circuit refused to uphold reallocations of income based on a broad non-transfer pricing theory that effectively would have nullified the sec_351 nonrecognition transfer of the manufacturing intangibles to the puerto rican subsidiary t c pincite f 2d pincite the requisite tax_avoidance purpose was not found for applying the evasion of taxes prong to override the nonrecognition transfer under sec_482 further the facts were found not to fall within the exception for applying the clear reflection prong under the rooney and central cuba sugar line of cases t c pincite f 2d pincite the tax_court pointed out that both rooney supra and central cuba sugar supra involved mismatching of income and deductions within a single year t c pincite by contrast eli lilly’s r d expenses that gave rise to the income producing intangibles were too remote in time to be matched with the income earned by the subsidiary during the years in issue id pincite although the court was careful to note that it did not intend for its decision to imply that the applicability of sec_482 is limited to events occurring within a one-year period it did not elaborate upon the circumstances in which a multiple year application might be possible absent a tax_avoidance motive see id pincite n several other cases should also be noted in 80_tc_34 aff’d in relevant part 756_f2d_1430 9th cir cert_denied 474_us_1055 a partnership incurred expenses developing land for sale but the partners deducted those expenses against their individual incomes the partnership then transferred the land to corporations in sec_351 nonrecognition exchanges to shift the related_income and minimize tax_liability f 2d pincite agreeing with the tax_court that the transferred properties were highly appreciated and pregnant with income the ninth circuit held that the transfers had no business function and that their purpose was tax_avoidance id pincite and accord 811_f2d_543 10th cir distribution of two tracts of partnership land to partners prior to donation and sale see also 67_tc_1022 reallocating gain from sale of bonds from parent to subsidiary when subsidiary invested in the bonds but distributed the appreciated bonds to its parent which enjoyed more favorable tax treatment on disposition 39_tc_348 aff’d 321_f2d_796 4th cir reallocating income from inventory sales when profitable commonly-owned businesses transferred their inventory title to an unprofitable commonly-owned business until its net_operating_loss_carryover was exhausted 44_tc_198 aff’d 346_f2d_704 6th cir reaching the same result as the ballentine court where a profitable theater business leased its theaters to a commonly-owned insolvent and dormant_corporation for two years to offset anticipated theater profits against the dormant corporation’s nol_carryover in the instant case b’s contribution of the leasing assets to the partnership was a nonrecognition transfer under sec_721 compliance with the partnership allocation rules under sec_704 would not shield the a consolidated_group per se from scrutiny under sec_482 sec_1_704-1 stating that an allocation respected under sec_704 may still be reallocated under sec_482 as well as other remedial provisions the instant facts constitute circumstances for the application of the clear_reflection_of_income prong to remedy a mismatch in income and deductions as the result of a nonrecognition transfer notwithstanding that like eli lilly the mismatch occurred over an extended period of many years eli lilly could be distinguished on the basis that it was not possible on the facts of that case to match up expenses and attributable income over the multi-year period by contrast the a consolidated_group and the foreign partners knew with precision how much income the leased properties would generate yearly moreover the plain language of the statute supports application of sec_482 in this case by authorizing adjustments necessary to clearly reflect income c sec_6662 penalty in sec_482 context sec_6662 in general in certain circumstances a taxpayer may be penalized in an amount equal to of a portion of an underpayment_of_tax required to be shown on a return sec_6662 the penalty applies to underpayments that are attributable to among other things a substantial_valuation_misstatement under chapter sec_6662 and e a substantial_valuation_misstatement may exist if sec_482 applies to a transaction and the price claimed on a return for property services or use of property is at least greater or at most less than the correct price determined under sec_482 sec_6662 the penalty for this kind of substantial_valuation_misstatement is known as a transactional penalty sec_1_6662-6 the definition of transactional penalty in the regulations echoes the statutory definition and repeatedly refers to prices sec_1_6662-6 a substantial_valuation_misstatement may also exist if the net sec_482 transfer price adjustment for the taxable_year exceeds the lesser_of dollar_figure or of the taxpayer’s gross_receipts sec_6662dollar_figure a net sec_482 transfer price adjustment is the net increase in taxable_income in a taxable_year as a result of sec_482 adjustments in the price of property services or use of property sec_6662 the net sec_482 transfer price adjustment is defined in the regulations as the net increase in taxable_income resulting from allocations under sec_482 sec_1_6662-6 this regulatory definition does not fully echo the language in sec_6662 and a because it omits references please note that sec_6662 describes a third substantial_valuation_misstatement that is not tied to sec_482 applicability and which this analysis does not address the full definition of sec_1_6662-6 is as follows the sum of all increases in the taxable_income of a taxpayer for a taxable_year resulting from allocations under sec_482 determined without regard to any amount carried to such taxable_year from another taxable_year less any decreases in taxable_income attributable to collateral adjustments as described in sec_1_482-1 to transfer pricesdollar_figure the penalty for this kind of substantial_valuation_misstatement is known as the net_adjustment penalty sec_1_6662-6 when determining the net sec_482 transfer price adjustment portions of any net increase in taxable_income may be excluded from the calculation if the taxpayer meets the specific pricing method and documentation requirements under sec_6662 meets the unspecified pricing method and documentation requirements under sec_6662 or satisfies the terms of transactions solely between foreign_corporations under sec_6662 see also sec_1_6662-6 - for descriptions of these requirements the sec_6662 penalty may be imposed on a taxpayer if either the transactional penalty requirements or the net_adjustment penalty requirements have been met a de_minimis_rule provides that no penalty for substantial_valuation_misstatement is imposed unless the amount of the underpayment exceeds dollar_figure or dollar_figure in the case of a corporation other than an s_corporation or a sec_542 personal_holding_company sec_6662 gross_valuation_misstatement a gross_valuation_misstatement in the sec_482 context is a substantial_valuation_misstatement under sec_6662 but determined by substituting the values dollar_figure million and for the values dollar_figure million and respectively sec_6662 if there is a gross_valuation_misstatement under sec_6662 then the penalty under sec_6662 is increased to sec_6662 reasonable_cause and good_faith exception the penalty is not imposed on any portion of an underpayment if the taxpayer shows reasonable_cause for the underpayment and demonstrates that it acted in good_faith with respect to the underpayment sec_6664 and sec_6664 see sec_1_6664-4 for guidance in determining reasonable_cause and good_faith in the context of sec_6662 penalties whereas the reasonable_cause and good_faith exception potentially applies to all transactional penalties the exception applies to a net_adjustment penalty only if one of the above-mentioned three requirements under sec_6662 has been met sec_6662 in other words if a taxpayer does not satisfy sec_6662 with respect to a possible net_adjustment penalty the taxpayer cannot qualify for the reasonable_cause and good see also intl-21-91 1993_1_cb_846 prop_reg sec_1_6662-5 defining net sec_482 transfer price adjustment as the net increase in the taxable_income of a taxpayer for a taxable_year that results from all sec_482 allocations faith exception see also sec_1_6662-6 furthermore the regulations provide that a taxpayer that meets the documentation requirements will be treated as establishing reasonable_cause and good_faith for purposes of excusing the transactional penalty sec_1_6662-6 see also sec_1_6662-6 for rules coordinating the transactional and net_adjustment penalties as well as substantial valuation misstatements and gross_valuation_misstatements timing issues as noted the taxable years in this matter are year1 through year6 the omnibus_budget_reconciliation_act_of_1993 obra made several amendments to the structure of sec_6662 and sec_6662 principal among which were the addition of the documentation requirements under the net_adjustment penalty publaw_103_66 title xiii section 107_stat_312 all of these changes took effect in tax years beginning after therefore the rules for the sec_6662 penalties described above apply to certain taxable years beginning after slightly different rules apply to taxable years beginning after date but prior to for taxable years beginning before the threshold for triggering a net_adjustment penalty is dollar_figure million rather than the current threshold of dollar_figure million or of the taxpayer’s gross_receipts id at section a amending sec_6662 therefore the trigger for a net_adjustment penalty for taxable years beginning in and earlier is a dollar_figure million adjustment accordingly the reference in sec_6662 to the net_adjustment penalty threshold changed in id at section d therefore for and prior taxable years a gross_valuation_misstatement can exist with respect to a net_adjustment penalty only by substituting dollar_figure million for dollar_figure million when making a determination of the sec_6662 amount sec_1_6664-4 which provides special guidance for the determination of reasonable_cause and good_faith in the case of sec_6662 penalties applies to returns due after date t d 1995_2_cb_274 therefore the technical guidance in sec_1_6664-4 does not apply to returns due on or before date the treasury_department considers the proposed_regulations published on date at intl-21-91 1993_1_cb_846 to be a reasonable interpretation of sec_6662 for taxable years ending after date but beginning prior to revproc_94_33 1994_1_cb_628 the amendments brought two other changes to the penalty regime the details of the pricing method and documentation exception in sec_6662 with respect to net sec_482 transfer_pricing adjustment calculations changed slightly obra at section b also the provision under sec_6662 that the reasonable_cause and good_faith exception would not apply to a net_adjustment penalty unless one of the three requirements of sec_6662 is met was added to sec_6662 in id at section c therefore for taxable years beginning prior to but after date the reasonable_cause and good_faith exception is equally applicable to both transactional penalties and net_adjustment penalties regardless of whether a taxpayer complies with the requirements of sec_6662 the rules under sec_1_6662-6 are effective date sec_1_6662-6 however a taxpayer may elect to apply this section to all open taxable years beginning after date meaning of transfer_pricing in the context of sec_6662 both the transactional penalty and the net_adjustment penalty are expressly tied under the statutory language to the price for any property or services or for_the_use_of property sec_6662 and ii as well as e a the term price is not defined in sec_6662 or in the accompanying regulations terms used in sec_1_6662-6 that are identical to terms used in the sec_482 regulations have the meaning given in the sec_482 regulations sec_1_6662-6 the term price is not defined in the sec_482 regulations which speak instead in terms of the results of or amount charged in controlled and uncontrolled transactions see sec_1_482-1 et seq the clear sense that emerges is that price refers to the consideration charged in various types of transactions for services sales licenses etc and does not apply to a mismatching of tax_attributes as occurred in the present case throughout the method and documentation requirements of sec_6662 the statute refers expressly and repeatedly to price and pricing methods the repeated references to transfer prices throughout sec_6662 indicates in our view that sec_6662 applies specifically to transfer_pricing adjustments rather than to all sec_482 adjustments both transfer_pricing and non- transfer_pricing likewise the close relationship between the sec_6662 method and documentation requirements along with the accompanying regulations under sec_1_6662-6 on the one hand and the transfer_pricing rules in the sec_482 regulations on the other hand suggests that sec_6662 is concerned with transfer_pricing not just any sec_482 adjustment the house conference_report on the obra describes the net sec_482 transfer price adjustment as the net increase in taxable_income for a taxable_year that results from all adjustments under sec_482 in the transfer price of any property or services h_r rep no 101st cong 2d sess reprinted in 1991_2_cb_560 the report also states that the term price should be broadly interpreted to encompass consideration of all kinds that may be adjusted by the irs under sec_482 including but not limited to purchase prices fees for services royalties interest and rents c b pincite although the sec_6662 net_adjustment penalty is determined with respect to a net sec_482 transfer price adjustment the regulations refer only to a net sec_482 adjustment sec_1_6662-6 the regulations describe a net sec_482 adjustment as the sum of all increases in the taxable_income of a taxpayer for a taxable_year resulting from allocations under sec_482 id the phrase allocations under sec_482 in sec_1_6662-6 may refer to the broad scope of sec_482 adjustments including those relating to mismatches in tax_attributes arising from nonrecognition transfers see eg sec_1_482-1 and f iii under this view the references to price and transfer price in sec_6662 would indicate that mere sec_482 applicability - rather than a transfer_pricing distortion - is a prerequisite for a sec_6662 penalty we do not consider this argument persuasive see also 1994_1_cb_298 preamble to sec_1_6662-6 commingling the language of the statute and the regulation staff of house comm on ways and means h_r con res 103rd cong comm print freely using the term net sec_482 adjustment intermittently in its discussion of the net sec_482 transfer_pricing penalty i r m sec_120 echoing the house conference report’s definition of price we consider the better view to be that the sec_6662 transactional and net_adjustment penalties are limited by the terms of the statute as elaborated by the legislative_history and regulations to above-threshold adjustments under sec_482 in the price for any property or services or for_the_use_of property under this view transfer_pricing adjustments to which the penalties apply would be distinguished from other non-transfer pricing adjustments under sec_482 specifically in this case adjustments to avoid tax attribute mismatches as the result of nonrecognition transactions to which the penalties do not apply therefore it is our view that the penalties under sec_6662 do not apply to the mismatching of income and deductions in this matter even though sec_482 provides the service with an alternative basis for reallocating those items case development hazards and other considerations question should the foreign investors be considered lenders rather than partners law and analysis as an alternative to arguing that the formation of the partnership or its allocation structure was a sham the service may wish to argue that f1 and f2 were not true partners in the partnership f1 and f2 will be respected as partners for federal tax purposes if f1 and f2 had a good_faith intent to engage in joint investment activities and share the profits and losses from those activities as co-proprietors with b and c all objective indicia of f1’s and f2’s intent will be taken into account including the partnership_agreement the conduct of f1 and f2 in executing the terms of the agreement f1's and f2’s participation in the management and operation of llc’s business activities how independent third parties dealing with f1 and f2 viewed f1 and f2 eg as a partner or lender the parties’ respective capital and service contributions f1’s and f2's relative control_over llc’s income and capital and its rights to withdraw assets from llc and any other factors throwing light on the true intent of f1 and f2 see 337_us_733 42_tc_1067 we believe that the facts need to be developed with respect to the argument that f1 and f2 were lenders rather than equity participants in the partnership despite the investors’ representation that they entered into llc for the purpose of engaging in a profit the facts and circumstances of the entire partnership structure must be considered f1 and f2 were essentially guaranteed a minimum return on their investment in llc f1 and f2 were not involved in the management of llc they were indemnified against tax imposed in the united_states despite taxpayers’ arguments that f1 and f2 were sought out because they were genuinely interested in an investment in older vintage the fact remains that f1 and f2 were not involved in the management of llc they obtained a guaranteed return on their investment of approximately k they were indemnified against u s tax and they exited the partnership structure when a’s cost of maintaining them as a participant in the transaction became too costly because of the indemnification they would need to be paid on an ongoing basis because of increased tax_rates in country2 the facts as established so far support an argument that f1 and f2 did not intend to engage in joint activities with a’s affiliates through a partnership f1’s and f2's capital contributions were invested in short-term securities which generated a return which was less than the return that was to be paid to the investors and which carried little risk this fact suggests that the motivation for having the investors involved was so that a could obtain certain tax benefits despite taxpayer’s arguments to the contrary a did not intend to make a profit from the use of the investors capital the use of their capital was merely incidental to the larger partnership allocation scheme b’s contributed assets generated a predetermined stream of income which was collected by llc and allocated to the partners so that f1 and f2 earned a predetermined return on its capital_contribution a through its affiliate b retained the residual_value on the assets it contributed the investors’ capital was never truly at risk in a joint_venture with a’s affiliates f1’s and f2's status in the transaction was more akin to a lender who expected a debt- like return on its investment rather than a true tax owner imbued with the benefits_and_burdens_of_ownership therefore the service should argue that although llc was a partnership f1 and f2 were never partners in the partnership case development hazards and other considerations question should accuracy-related_penalties for negligence and or substantial_valuation_misstatement be asserted under sec_6662 law and analysis the substantial_valuation_misstatement penalty under sec_6662 has been discussed and concluded to be inapplicable under question the remainder of the discussion hereafter concerns the accuracy-related_penalty for negligence negligence in pertinent part sec_6662 imposes an accuracy-related_penalty in an amount equal to percent of the portion of an underpayment attributable to negligence negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code or to exercise ordinary and reasonably care in the preparation of a tax_return see sec_6662 and sec_1_6662-3 negligence also includes the failure to do what a reasonable and ordinarily prudent person would do under the same circumstances see marcello v commissioner 380_f2d_499 5th cir aff’g 43_tc_168 sec_1_6662-3 provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be too good to be true under the circumstances in 113_tc_214 the service argued that compaq was liable for the accuracy-related_penalty because compaq disregarded the economic_substance of the transaction the court in compaq agreed with the service’s position and asserted the accuracy-related_penalty for negligence because compaq failed to investigate the details of the transaction the entity it was investing in the parties it was doing business with or the cash-flow implications of the transaction in united parcel services of america inc v commissioner tcmemo_1999_268 the court affirmed the negligence_penalty against united parcel services ups because ups was a sophisticated taxpayer that was engaged in an ongoing sham_transaction devoid of economic_substance during the year at issue if you find that taxpayer engaged in a transaction that lacked economic_substance and that the tax benefits claimed would have seemed to a reasonable and prudent person to be too good to be true then you may conclude that taxpayer was negligent in its tax treatment of the lease_stripping transaction under any of the suggested theories for increasing taxpayer’s taxable_income sec_1_6662-2 provides that there is no stacking of the accuracy-related_penalty components thus for each year at issue the service can either assert the accuracy-related_penalty for negligence or the accuracy-related_penalty for a substantial_valuation_misstatement if applicable but not both see dhl corp v commissioner tcmemo_1998_461 where the service alternatively determined that either the 40-percent gross_valuation_misstatement penalty under sec_6662 or the 20-percent negligence_penalty under sec_6662 was applicable reasonable_cause sec_6664 of the code provides that the accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case by case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 in most circumstances the national_office does not make decisions on whether reasonable_cause due diligence or good_faith exist under subtitle f instead such decisions are left to the commissioner and the service’s personnel however we have provided the following law that may be used to help determine if taxpayer can avoid the accuracy- related penalty because of reasonable_cause_generally a taxpayer may avoid liability of the accuracy-related_penalty if there is reasonable reliance on a competent professional tax advisor and the taxpayer acted in good_faith see sec_1 b however reliance on advice of a professional tax advisor does not necessarily demonstrate reasonable_cause and good_faith see sec_1_6664-4 boyle v 469_us_241 reliance on an advisor can only be used by a taxpayer for reasonable_cause if the following requirements are met the advice must be based upon all pertinent facts and circumstances and the law as it relates to those facts and circumstances and the advice must not be based on unreasonable factual or legal assumptions and must not unreasonably rely on the representations statements findings or agreements of the taxpayer or any other person see sec_1_6664-4 reliance on professional advice standing alone is not a defense to negligence but rather a factor to be considered in order to establish reasonable_cause it must be shown that the reliance on the tax professional was reasonable 89_tc_849 aff’d 904_f2d_1011 5th cir 39_f3d_402 2d cir and 205_f3d_54 2d cir for example in 857_f2d_1383 9th cir the taxpayer’s reliance on the accountant’s advice was improper because the accountant did not know anything firsthand about the tax_shelter therefore reasonable_cause relief was denied caveat this advice is limited to the particular facts of this case and does not represent a final statement of the service’s position it may not be used cited or relied on as precedent this field_service_advice has set forth many values the values set forth were provided in large part by the taxpayer and should not be construed as the national office’s opinion that the values are accurate or appropriate the field should undertake it own independent verification of the values used if you have any questions please call david j sotos at _________________________________ david r haglund senior technician reviewer associate chief_counsel passthroughs and special industries
